288 F.2d 441
38 P.U.R.3d 434
NORTHERN NATURAL GAS COMPANY and Permian Basin PipelineCompany, Petitioners,v.FEDERAL POWER COMMISSION.
No. 13317
United States Court of appeals Third Circuit.
Argued Feb. 20, 1961.Decided March 27, 1961.

F. Vinson Roach, Omaha, Neb.  (Lawrence I. Shaw, Jack C. Osborne, Omaha, Neb., Richard J. Connor, Walter E. Gallagher, Washington, D.C., on the brief), for petitioners.


1
Peter H. Schiff, Washington, D.C.  (John C. Mason, Gen. Counsel, Howard E. Wahrenbrock, Solicitor, Luke R. Lamb, Asst. Gen. Counsel, Washington, D.C., on the brief), for respondent Federal Power Commission.


2
Robert E. Lee Hall, Washington, D.C., on the brief, for Nat. Coal Assn.


3
Welly K. Hopkins, Washington, D.C., on the brief, for United Mine Workers of America.


4
Charles W. Stadell, Chicago, Ill., on the brief, for Mid-West Coal Producers Institute, Inc.


5
George C. Mastor, Minneapolis, Minn.  (Jerome J. McGrath, James A. Gammon, McGrath & McGrath, Washington, D.C., on the brief), for distributors-intervenors.


6
Patrick L. Farnand, Farnand, Lee, Mastor & Hart, Minneapolis, Minn., for interveners Central Electric and Gas Company and others.


7
Lloyd J. Marti, Lincoln, Neb., on the brief, for Central Electric & Gas Co.


8
Charles A. Sawyer, Minneapolis, Minn., on the brief, for City of Minneapolis.


9
Robert J. Swords, Corp. Counsel, St. Paul, Minn., on the brief, for City of St. Paul.


10
Clement F. Springer, Chicago, Ill., on the brief, for Interstate Power Co.


11
John F. Gaston, Cedar Rapids, Iowa, on the brief, for Iowa Electric Light & Power Co.


12
Edward J. Hartman, Davenport, Iowa, on the brief, for Iowa-Illinois Gas & Electric Co.


13
Vernon Myers, Sioux City, Iowa, on the brief, for Iowa Public Service Co.


14
Hubert C. Jones, Des Joines, Iowa, on the brief, for Iowa Power & Light Co.


15
George C. Pardee, Omaha, Neb., on the brief, for Metropolitan Utilities Dist.


16
John W. Scott, Washington, D.C., on the brief, for Minnesota Valley Natural Gas Co.


17
Ned Willis, Perry, Iowa, on the brief, for North Central Public Service Co.


18
Carl W. Cummins, St. Paul, Minn., on the brief, for Northern States Power Co.  (Minnesota) and Northern States Power Co.  (Wisconsin).


19
Glen H. Bell, Aberg, Bell, Blake & Metzner, Madison, Wis., on the brief, for Superior Water, Light and Power Co. and City of Duluth.


20
Walter F. Mondale, Atty. Gen., Harold J. Soderberg, Asst. Atty. Gen., State of Minnesota, on the brief, for Minnesota.


21
Before KALODNER, STALEY and FORMAN, Circuit Judges.


22
PER CURIAM.


23
Upon review of the record and after consideration of the Federal Power Commission's Motion to Dismiss for lack of jurisdiction the petition for review of the Northern Natural Gas Company and the Permian Basin Pipeline Company, we are of the opinion that the Order of the Federal Power Commission granting certain interests affiliated with the coal industry a limited right of intervention in a proceeding now pending before the Commission is not a final order and that this Court is accordingly without jurisdiction to entertain the petition for review of that Order.


24
The Motion to Dismiss the petition for review for lack of jurisdiction will be granted.